EXECUTIVE AGREEMENT

This Executive Agreement (this "Agreement") made on this 8th day of October 12,
2015 (the "Effective Date"), by and between American Housing Income Trust, Inc.,
a Maryland corporation with a mailing address for notice purposes of 34225 N.
27th Drive Building 5 in Phoenix, Arizona 85058 (the "Company"), and Jeff Howard
with a mailing address for notice purposes of 40133 N. Bridlewood Court in
Anthem, Arizona 85086 (the "Executive").

WHEREAS, the Company wishes to secure the services of Executive for the term of
this Agreement, and Executive is willing to serve as "President" and "Chief
Executive Officer" of the Company upon the terms and conditions hereinafter
provided, and pursuant to the terms of the Company's Bylaws, which Executive
acknowledges receipt and understanding thereof.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

1.          EMPLOYMENT

The Company hereby employs Executive to serve as its "President" and "Chief
Executive Officer," and Executive hereby accepts such employment by the Company,
upon the terms and conditions herein provided.

2.          DUTIES AND RESPONSIBILITIES

Executive shall report to the Board of Directors of the Company pursuant to the
procedures set forth in the Company's Bylaws. Executive agrees to discharge such
duties as may be delegated to him from time-to-time by the Company upon receipt
of written notice. The Company reserves the right to change or modify the
designation of Executive or his duties via written notice at Company's
discretion from time-to-time. Executive shall devote his full time towards the
performance of the duties assigned to him. During the term of his employment,
absent approval by the Board of Directors, Executive is not authorized to engage
in any other business or occupation. Executive is not prohibited, however, from
making personal investments for which the expenditure of time is required.
Executive acknowledges that he shall travel, as reasonably required by the
Company, in connection with his employment, subject to the Company paying any
and all reasonable expenses in advance of such travel.

3.          LOCATION

The initial principal location where the Executive shall perform services for
the Company shall be the permanent business location of the Company.

4.          TERM

This Agreement shall commence on the Effective Date and shall continue for a
period of one year (the "Initial Term"). At the expiration of the Initial Term,
this Agreement shall be automatically extended for additional successive one (1)
year terms (the "Renewal Term") unless either party gives written notice of its
intention to the other party not less than sixty (60) days prior to the
expiration of the then current term and any renewal term.

5.          VACATION AND SICK LEAVE

Executive shall be entitled to the number of paid vacation days that is
consistent with existing Company policies for its executive officers. Executive
shall also be entitled to all paid holidays given by the Company to its
executive officers.



Page 1

--------------------------------------------------------------------------------





6.          COMPENSATION

The Company agrees to pay Executive an annual salary of $64,800.00 during the
Term and on the dates consistent with the Company's payroll schedule. The
Company agrees to the following escalators either during the Initial Term or
Renewal Term, if applicable:

> (a)          The Company agrees to increase Executive's compensation by an
> additional Twenty-Five Thousand Dollars ($25,000.00) per annum and shall issue
> an additional issuance of Twenty-Five Thousand (25,000.00) shares of common
> stock in the Company to the Executive when the Company achieves the milestone
> of a gross revenue of One Million Dollars ($1,000,000.00) per annum;
> 
> (b)          The Company agrees to increase Executive's compensation by an
> additional Twenty-Five Thousand Dollars ($25,000.00) per annum when the
> Company has achieved the milestone of a gross revenue of One Million Five
> Hundred Thousand Dollars ($1,500,000.00) per annum;
> 
> (c)          The Company agrees to increase Executive's compensation by an
> additional Twenty-Five Thousand Dollars ($25,000.00) per annum, and issue an
> additional issuance of Twenty-Five Thousand (25,000.00) Shares of Common stock
> in the Company to the Executive when the Company has achieved the milestone of
> a gross revenue of Two Million Dollars ($2,000,000.00) per annum.

Executive shall be entitled to participate in the Employee Stock Option Plan of
the Company, once the Board of Directors for the Company ratifies and approves.
The Company and Executive acknowledge and agree that modification of any
compensation structure requires a written document signed by both parties. If
for any reason the Agreement is terminated, all compensation and commission due
to the Executive, either earned directly or indirect, shall be paid by the
Company in full to Executive in accordance with this schedule and the laws of
Arizona, and shall be paid in the usual course of Company's payroll.

7.          TERMINATION OF EMPLOYMENT

> (a)          Without cause, the Company may terminate this Agreement at any
> time upon thirty (30) days' written notice to the Executive. If requested by
> the Company, the Executive shall continue to perform his duties and shall
> receive salary up to the date of termination.
> 
> (b)          Without cause, the Executive may terminate this Agreement upon
> thirty (30) days' written notice to the Company. If requested by the Company,
> the Executive shall continue to perform his duties and shall receive salary up
> to the date of termination. In addition, the Company at its discretion may pay
> the Executive a severance allowance on the date of the termination.
> 
> (c)          The Company may terminate this Agreement "for cause" immediately
> without any notice, and without compensation of any kind whether salary or
> severance, for any of the following events:
> 
> > (i)    If Executive is convicted for an offence of felony or any act
> > involving moral turpitude;
> > 
> > (ii)    If Employee commits any act of theft, fraud, dishonesty, or
> > falsification of an employment record;
> > 
> > (iii)    If Executive commits any breach of this Agreement which remains
> > uncured for a period of 14 days following written notice of such breach;
> > 
> > (iv)    If Executive fails to perform reasonable assigned duties, or fails
> > to perform those duties expected of a chief executive officer of a publicly
> > reporting company to the United States Securities and Exchange Commission;
> > 
> > (v)    If Executive improperly discloses Company's confidential information;
> > or
> > 
> > (vi)    If Executive commits any act which causes detrimental effect to
> > Company's reputation and business.



Page 2

--------------------------------------------------------------------------------





8.          NON-COMPETITION

The Executive will agree that for a period of two (2) years following
termination of this Agreement, the Executive shall not, directly or indirectly,
through services to any partnership of which the Executive is a partner or
Executive or through any corporation or other entity in which the Executive has
any interest or by whom is employed, compete with the Company or any of its
affiliates or subsidiaries, in any activity in which the Company or its
affiliates or subsidiaries may have been engaged within five years prior to the
termination of this Agreement. Executive agrees that this restraint does not
exceed that which is reasonably necessary to protect the Company's business, is
not unreasonably restrictive of the rights of the Executive, does not contravene
public policy, and is reasonable as to time and space.

9.          NON-SOLICITATION

The Executive shall not, during the term of this Agreement and for a period of
two (2) years immediately following termination of this Agreement, either
directly or indirectly, call on, solicit, or take away, or attempt to call on,
solicit or take away, any of the customers or clients of the Company on whom the
Executive called or became acquainted with during the terms of this Agreement,
either for their own benefit, or for the benefit of any other person, firm,
corporation or organization.

10.          NON-DISCLOSURE

During the term of this Agreement and thereafter, Executive agrees to keep and
maintain confidential all the "confidential information" of the Company, and
Executive shall not use or disclose any such confidential information to any
person, firm, corporation, or entity for any purpose not authorized by the
Company unless the information becomes public through no fault on his part. The
Executive understands that any breach of this provision, or that of any other
Confidentiality and Non-Disclosure Agreement, is a material breach of this
Agreement.

For purposes of this paragraph, "confidential information" shall include
information disclosed to or known by Executive as a consequence of his
employment with the Company (including information conceived, originated,
discovered or developed by Executive) not generally known about the Company's
business, products, services and operations, including without limitation any
trade secrets, know how, inventions, customer lists, discoveries and
improvements and ideas, whether or not patentable or any other form of
proprietary information of the Company. The obligations under this clause are
continuing and enduring, and shall not cease on termination of this Agreement.

11.          ILLNESS OR INCAPACITY.

In the event that the Executive cannot perform the duties due to some illness or
incapacity for a period of more than four (4) weeks, the compensation otherwise
due during said illness or incapacity will be reduced by 35%. The Executive's
full compensation will be reinstated upon return to work. However, if the
Executive is absent from work for any reason for a continuous period of more
than two (2) months, the Company may terminate the Executive's employment, and
the Company's obligations under this Agreement will cease on that date.

Any dispute regarding the existence, extent or continuance of the disability,
illness or incapacity shall be resolved by the determination of a majority of
three medical doctors who are not Executives of the Company, one of whom shall
be selected by the Company, one of whom shall be selected by the Executive and a
third whom shall be selected by the other two doctors.

12.          DEATH

Executive's employment hereunder shall terminate upon his death. Any sums due
the Executive under this Agreement shall be paid to the Executive's beneficiary
at the next normal pay period after the date of Executive's death. Any sums due
the Executive under the Company's Profit Sharing Plan shall be paid to the
Executive's beneficiary as provided by the terms of the Plan. After receiving
such final payments, the Executive's surviving spouse and/or his estate shall
have no further rights under this Agreement.



Page 3

--------------------------------------------------------------------------------





13.          EXPENSES

Pursuant to Company policy, the Executive shall be reimbursed for all authorized
travel and other reasonable expenses incurred by him in furtherance of the
Company's business upon the Executive's presentation of an itemized account of
expenditures.

14.          BENEFIT PLANS

During the term of this Agreement, the Executive shall be entitled to
participate in any medical and dental plans, life and disability insurance
plans, retirement plans and any other fringe benefit plans or programs
maintained by the Company for the benefit of its Executives. Nothing in this
Agreement shall preclude the Company from terminating or amending any Executive
benefit plan or program from time to time.

15.          GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Arizona.

16.          MEDIATION AND ARBITRATION

Any controversy or claim arising out of or in relation to this Agreement or the
validity, construction or performance of this Agreement, or the breach thereof,
shall be resolved by arbitration in accordance with the rules of the American
Arbitration Association (AAA) under its jurisdiction in the state of Arizona
before a single arbitrator. The parties shall have the right to engage in
pre-hearing discovery in connection with such arbitration proceedings. The
parties agree hereto that they will abide by and perform any award rendered in
any arbitration conducted pursuant hereto, that any court having jurisdiction
thereof may issue a judgment based upon such award and that the prevailing party
in such arbitration and/or confirmation proceeding shall be entitled to recover
its reasonable attorneys' fees and expenses. The arbitration award shall be
final, binding and non-appealable. The Parties agree to accept service of
process in accordance with the AAA Rules.

17.          NOTICES

Any notice to be given hereunder by any party to the other, may be effected
either by personal delivery in writing, or by mail, registered or certified,
postage pre-paid with return receipt requested. Mailed notices shall be
addressed to the parties at the addresses appearing in the introductory
paragraphs of this Agreement, but each party may change their address by written
notice in accordance with this paragraph. Notices delivered personally shall be
deemed communicated as of actual receipt; mailed notices shall be deemed
communicated as of five (5) days after mailing. The Executive agrees to keep the
Company current as to his or her business and mailing addresses, as well as
telephone, email and mobile numbers.

18.          INJUNCTIVE RELIEF

The Executive recognizes that the covenants contained in this Agreement are
reasonable and necessary to protect the legitimate interests of the Company,
that the parties would not have entered into this Agreement in the absence of
such covenants, and that Executive's breach or threatened breach of such
covenants shall cause the Company irreparable harm and significant injury, the
amount of which shall be extremely difficult to estimate and ascertain, thus,
making any remedy at law or in damages inadequate. Therefore, Executive agrees
that the Company shall be entitled, without the necessity of posting of any bond
or security, to the issuance of injunctive relief by any court of competent
jurisdiction enjoining any breach or threatened breach of such covenants and for
any other relief such court deems appropriate. This right shall be in addition
to any other remedy available hereunder or otherwise, whether at law or in
equity.

19.          WAIVER

The waiver by either party hereto of any breach of any provision of this
Agreement shall not operate or be construed as a waiver or any subsequent breach
by either party hereto.



Page 4

--------------------------------------------------------------------------------





20.          PROPRIETARY INFORMATION

The Executive agrees that all processes, procedures, programs, discoveries,
ideas, conceptions, formulae, improvements, developments, technologies, designs,
inventions, processes, designs, software, firmware, hardware, diagrams,
copyrights, trade secrets, and any other proprietary information (collectively,
the "Proprietary Information"), whether or not patentable or copyrightable,
conceived, developed, invented, or made solely by the Executive, or jointly with
others, during the Term of the Agreement shall be the property of, and belongs
to, the Company.

The Executive agrees to promptly and freely disclose to the Company all such
Proprietary Information which Executive conceives as a result of his employment
by the Company, and Executive agrees to assign and hereby does assign all of his
interest therein to the Company. Whenever requested to do so by the Company,
Executive shall execute any and all applications, assignments, or other
instruments, which the Company shall deem necessary to apply for and obtain
Letters Patent or Copyrights of the United States, or any foreign country, to
otherwise protect the Company's interest in the Proprietary Information or to
vest title to the Proprietary Information in the Company. These obligations
shall survive the termination of Executive's employment and shall be binding
upon Executive's assigns, executors, administrators, and other legal
representatives.

21.          BINDING EFFECT AND ASSIGNMENT

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns and the Executive and his heirs and legal
representatives. This Agreement is personal as to Executive and may not be
assigned by Executive without first obtaining the written consent of the
Company. This Agreement may not be assigned by the Company without the prior
consent of Executive.

22.          SEVERABILITY

The unenforceability of any provision or provisions of this Agreement shall not
affect the enforceability of any other provision of this Agreement. If, for any
reason, any provision of this agreement is held invalid, all other provisions of
this agreement shall remain in effect. If this agreement is held invalid or
cannot be enforced, then to the full extent permitted by law any prior agreement
between the Company (or any predecessor thereof) and the Executive shall be
deemed reinstated as if this agreement had not been executed.

23.          ENTIRE UNDERSTANDING

This Agreement contains the entire understanding of the parties relating to the
employment of the Executive by the Company. It may be changed only by an
agreement in writing signed by the party or parties against whom enforcement of
any waiver, change, modification, extension or discharge is sought.

24.          AMENDMENT AND DEFAULT

This Agreement may be amended in whole or part at any time and from time to time
but only in writing in a form substantially similar to the form hereof. In the
event of default or breach of any of the terms and conditions hereof the
defaulting party agrees to pay the reasonable attorneys' fees incurred by the
other party in enforcing the provisions hereof.

25.          COUNTERPARTS AND ELECTRONIC SIGNATURES

This Agreement may be executed in counterpart, and may be executed by way of
facsimile or electronic signature, and if so, shall be considered an original.



[SIGNATURES ON NEXT PAGE]





Page 5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

AGREED:

AMERICAN INCOME HOUSING TRUST, INC.

/s/ Sean Zarinegar
Sean Zarinegar
Chairman of the Board

EXECUTIVE

/s/ Jeff Howard
Jeff Howard



Page 6

--------------------------------------------------------------------------------



